COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re The University of Texas MD Anderson Cancer Center

Appellate case number:   01-19-00202-CV

Trial court case number: 2016-14078

Trial court:             165th District Court of Harris County

       Relator the University of Texas MD Anderson Cancer Center filed a petition for writ of
mandamus as well as a motion for emergency relief, requesting a stay of trial court proceedings.
This Court requested a response to the emergency motion and the petition for writ of mandamus,
but none were filed.
        The motion for emergency relief is GRANTED and all trial court proceedings are
STAYED pending this Court’s disposition of the petition for writ of mandamus or further order
of this Court.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: 04/10/2019